                                                 Case 2:21-cv-06214-SK Document 1 Filed 08/02/21 Page 1 of 10 Page ID #:1




                                             1   Tigran Martinian, State Bar No. 247638
                                                 Tom Vertanous, State Bar No. 330760
                                             2   MARTINIAN & ASSOCIATES, INC.
                                             3   2801 Cahuenga Blvd. West
                                                 Los Angeles, CA90068
                                             4   Telephone (323) 850-1900
                                                 Facsimile (323) 850-1943
                                             5   Email(s): tm@martinianlaw.com
                                                         tv@martinianlaw.com
                                             6
                                             7
                                                 Attorneys for Plaintiff
                                             8   Luis Meza
                                             9
                                                                        UNITED STATES DISTRICT COURT
                                            10
                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                            11
                                            12
                                                 LUIS MEZA, an individual,                      CASE NO.:
                                            13
                                                                      Plaintiff,                PLAINITFF’S COMPLAINT
                                            14
                                                                                                FOR DAMAGES
                                            15                   v.
                                            16   UNITED STATES POSTAL SERVICES,                  1. NEGLIGENCE
                                            17   and DOES 1 through 50, Inclusive;
                                                                                            DEMAND FOR JURY TRIAL
                                            18                        Defendants.
                                            19
                                                 ///
                                            20
                                                 ///
                                            21
                                                 ///
                                            22
                                                 ///
                                            23
                                                 ///
                                            24
                                                 ///
            & A s s o c i a t e s, I n c.




                                            25
            L a w y e r s
Martinian




                                                 ///
                                            26
                                                 ///
                                            27
                                                 ///
                                            28


                                                                                      –1–
                                                                                    COMPLAINT
                                                 Case 2:21-cv-06214-SK Document 1 Filed 08/02/21 Page 2 of 10 Page ID #:2




                                             1              Plaintiff LUIS MEZA, (hereinafter “Plaintiff” and/or “MEZA”), an
                                             2   individual, alleges as follows on information and belief:
                                             3
                                             4                                     THE PARTIES
                                             5         a. Plaintiff
                                             6         1.     Plaintiff MEZA, is, and at all relevant times was, a resident of County
                                             7   of Los Angeles, State of California.
                                             8         b. Identified Defendants
                                             9         2.     Defendant United States Postal Service (“USPS”) is an agency of the
                                            10   United States government that provides postal services to the general public.
                                            11         c. Unidentified Defendants
                                            12         3.     The full extent of the facts linking the fictitiously designated
                                            13   Defendants, and each of them, with the causes of action alleged herein is unknown
                                            14   to Plaintiff, or the true names and capacities, whether individual, plural, corporate,
                                            15   partnership, associate, or otherwise of Defendants DOES 1 through 50 are
                                            16   unknown to Plaintiff at this time, who therefore sue said Defendants by such
                                            17   fictitious names and will ask leave of Court if required to amend this Complaint to
                                            18   show their true names and capacities when the same are ascertained. Each and
                                            19   every Defendant designated herein as a “DOE” is responsible in some actionable
                                            20   manner for the events and happenings referred to herein and proximately caused
                                            21   injuries to the Plaintiffs as hereinafter alleged and Plaintiffs will amend this
                                            22   Complaint to state the manner in which each fictitious Defendant is so responsible.
                                            23         4.     Plaintiff is informed and believes, and thereon alleges, that at all
                                            24   relevant times Defendants DOES 1 through 50, inclusive, and each of them, owed
                                                 decedent and each plaintiff a duty of care which they breached, and which resulted
            & A s s o c i a t e s, I n c.




                                            25
            L a w y e r s
Martinian




                                            26   in the harm to plaintiff, as hereinafter alleged, and in ways that are presently
                                            27   unknown to Plaintiff. The true names and capacities, whether individual, corporate,
                                            28   associate or otherwise, of defendants DOES 1 through 50, inclusive, are unknown


                                                                                          –2–
                                                                                        COMPLAINT
                                                 Case 2:21-cv-06214-SK Document 1 Filed 08/02/21 Page 3 of 10 Page ID #:3




                                             1   to Plaintiff who therefore sues such defendants by such fictitious names. Said
                                             2   DOE defendants may include, but do not necessarily include, individuals,
                                             3   businesses, corporations, partnerships, associations, joint ventures, trusts, L.P’s,
                                             4   LLCs, LLPs, defendants that are governmental in nature, as well as product
                                             5   manufacturers, medical providers, professionals, subsidiaries, professionals,
                                             6   contractors, estates, administrators of estates, trusts and/or all other types of
                                             7   entities and/or individuals, as discovery in this matter may reveal. Any conditions
                                             8   precedent to the filing of suit and/or the naming of a defendant herein that may
                                             9   apply have been, or will be, complied with in full by plaintiff including, but not
                                            10   limited to, the filing of claims, notices and/or the taking of such other action as
                                            11   maybe required by applicable law. Regardless, Plaintiff alleges that each of the
                                            12   defendants designated herein as a DOE is, or may be, legally responsible in some
                                            13   manner for the events and happenings herein referred to, and legally caused injury
                                            14   and damages proximately thereby to Plaintiff as herein alleged. Plaintiff will
                                            15   amend this complaint, according to the applicable laws of this Court, with the true
                                            16   names and capacities of the DOE defendants when ascertained.
                                            17         5.    At all times hereinafter mentioned, Plaintiff will show, according to
                                            18   proof, that various defendants were the agents, servants, employees, associates,
                                            19   partners, in a conspiracy with, co-conspirators of, and/or joint venturers of, each
                                            20   other, and were as such, acting within the scope and authority of said agency,
                                            21   employment, association, conspiracy and/or joint venture, and with the permission
                                            22   and consent of their co-defendants and/or that all of said acts were subsequently
                                            23   performed with the knowledge, acquiescence, ratification and consent of the
                                            24   respective principals, and the benefits thereof were accepted by said principals.
                                                 Defendants also conducted themselves through acts and/or omissions on their part,
            & A s s o c i a t e s, I n c.




                                            25
            L a w y e r s
Martinian




                                            26   so as to cause all others to believe the remaining defendants to be their agents.
                                            27   Various defendants attempting to operate in the corporate form, LLC form or as a
                                            28   Limited Partnership, or otherwise, have, due to acts and/or omissions on their part


                                                                                        –3–
                                                                                      COMPLAINT
                                                 Case 2:21-cv-06214-SK Document 1 Filed 08/02/21 Page 4 of 10 Page ID #:4




                                             1   lost the protections of the applicable form due to failures to comply with required
                                             2   formalities and rules, as will be shown according to proof.
                                             3         6.     At all times hereinafter mentioned, all of the acts and conduct
                                             4   hereinafter described of each and every corporate defendant was duly authorized,
                                             5   ordered and/or directed by the respective defendant’s corporate employees, and the
                                             6   officers and management-level employees of said corporate defendants and that
                                             7   said corporate defendants participated in the acts and conduct of their said
                                             8   employees, agents and representatives and each of them, and upon completion of
                                             9   the aforesaid acts and conduct of said corporate employees, agents and
                                            10   representatives, the defendant corporations, individually and collectively, ratified,
                                            11   accepted the benefits of, condoned, lauded, acquiesced, approved and consented to
                                            12   each and every one of the said acts and conduct of the aforesaid corporate
                                            13   employees, managing agents, directors, executives and representatives. At all times
                                            14   hereinafter mentioned, defendants retained the ability to exercise, and in fact
                                            15   exercised, substantial control, whether contractual, actual, implied or otherwise,
                                            16   over the means and manner in which the remaining defendants conducted their
                                            17   business and had the power to influence the remaining defendants.
                                            18         7.     At all times hereinafter mentioned, plaintiff will show, according to
                                            19   proof, that various defendants were, and remain, the alter egos, successors, and/or
                                            20   successors in interest, of the remaining defendants.
                                            21         8.     As to “alter ego liability” defendants, it is alleged, upon information
                                            22   and belief, that as to those defendants, that at all times there existed such a unity of
                                            23   interest and ownership among those defendants such that any separateness ceased
                                            24   to exist that one was a mere shell or instrumentality through which the other
                                                 carried out their business and that each defendant exercised such complete control
            & A s s o c i a t e s, I n c.




                                            25
            L a w y e r s
Martinian




                                            26   over the other and so dominated it to achieve individual goals and so ignored
                                            27   business formalities that any separateness was merely a fiction, and did not in fact
                                            28   exist, and should be deemed not to exist, and as such, if acts are alleged as against


                                                                                          –4–
                                                                                        COMPLAINT
                                                 Case 2:21-cv-06214-SK Document 1 Filed 08/02/21 Page 5 of 10 Page ID #:5




                                             1   one defendant in this complaint, it is alleged that that defendant acted for itself as
                                             2   well as on behalf of its alter egos. Among other things, those defendants did one
                                             3   or more of the following acts supporting its alter ego liability: commingled
                                             4   corporate funds; failed to observe corporate formalities including maintaining
                                             5   minutes and failure to contribute sufficient capital; commingled funds or other
                                             6   assets; used corporate funds for something other than corporate uses; failed to
                                             7   maintain adequate corporate records; deliberately confused the records of the
                                             8   separate entities;   had the same directors and officers of the two or more
                                             9   corporations;    used the same office or business location; utilized the same
                                            10   employees and/or attorney; failed to adequately capitalize the corporation; used
                                            11   the corporation as a mere shell, instrumentality or conduit for a single venture;
                                            12   failed to maintain an arm’s length relationship among related entities; and/or used
                                            13   a corporate entity to procure labor, services or merchandise for another entity.
                                            14   Moreover, injustice would result but for the finding of alter ego liability as to these
                                            15   defendants, and as such this Court should pierce the corporate veil. Further, since
                                            16   alter ego applies here, a corporation’s shareholders are treated as “partners” and are
                                            17   held jointly and severally liable for its debts and plaintiff notes that ownership of
                                            18   even one share is sufficient to impose alter ego liability, and it is thus alleged, upon
                                            19   information and belief, that various defendants as alter egos, are also active
                                            20   shareholders in the remaining defendants, influenced and governed the remaining
                                            21   corporate defendants and as such can, and should, be held liable as an alter ego of
                                            22   each and every remaining defendant.
                                            23         9.     As to those defendants liable under theories of “successor liability
                                            24   and/or successor in interest liability,” it is alleged that, as to those defendants, one
                                                 or more of the following factors exists: there is a mere continuation on the part of
            & A s s o c i a t e s, I n c.




                                            25
            L a w y e r s
Martinian




                                            26   defendants; a common identity of directors, officers and shareholders from
                                            27   predecessor corporations to successor corporations; that assets were purchased;
                                            28   that the defendants are successors and successors in interest, of both assets and


                                                                                          –5–
                                                                                        COMPLAINT
                                                 Case 2:21-cv-06214-SK Document 1 Filed 08/02/21 Page 6 of 10 Page ID #:6




                                             1   liabilities of the others; and that among other things, one or more of the following
                                             2   facts exist and/or are in play, particularly given various documented mergers on
                                             3   record with the State of California Office of the Secretary of State: a continuation
                                             4   of the enterprise, i.e., that key people of the predecessor are involved in the new
                                             5   entity, the same name, location, facilities or product is used, the assets were bought
                                             6   by the new entity and the operations are the same; the seller dissolved or ceased
                                             7   doing business after the sale; the purchaser assumed the liabilities and obligations
                                             8   ordinarily necessary to continue doing business; and/or the new entity holds itself
                                             9   out as an effective continuation of the seller.
                                            10         10.    The use of the term “defendants” or “defendants” in any of the
                                            11   allegations in this complaint, unless specifically alleged otherwise, is intended to
                                            12   include and charge, both jointly and severally, not only the named defendants, but
                                            13   also all defendants designated as DOES 1 through 50, inclusive, as though the term
                                            14   “defendants” was followed in each and every instance throughout this complaint
                                            15   with the phrase “and each of them jointly and severally, including all named
                                            16   defendants and defendants included herein and sued under the fictitious names of
                                            17   DOES 1 through 50, inclusive.
                                            18
                                            19                               JURISDICTION & VENUE
                                            20         11.    This Court has jurisdiction under 28 U.S.C §1441(a).
                                            21         12.    Venue is proper in this district pursuant to §§1291(b) and (c). All
                                            22   actions complained of herein take place within the jurisdiction of the United States
                                            23   Court, Central District of California.
                                            24
                                                                                 CLAIM’S NOTICE
            & A s s o c i a t e s, I n c.




                                            25
            L a w y e r s
Martinian




                                            26         13.    For those claims brought herein, Plaintiff is required to comply with
                                            27   Federal Torts Claim Act (“FTCA”) 28 U.S.C. § 2675. ). Plaintiff complies with the
                                            28   applicable claims statutes by filing and properly serving a notice of Federal Torts


                                                                                            –6–
                                                                                          COMPLAINT
                                                 Case 2:21-cv-06214-SK Document 1 Filed 08/02/21 Page 7 of 10 Page ID #:7




                                             1   Claim Act against the USPS on September 12, 2019 within two (2) years of the date
                                             2   of discovery of incident that gives rise to this lawsuit, presenting all facts and claims
                                             3   then known and/or reasonably known to plaintiff concerning the events referenced
                                             4   herein.
                                             5          14.    On June 29, 2021 Plaintiff received a written notice from the USPS
                                             6   rejecting the claims presented.
                                             7          15.    This action is timely commenced within six (6) months of such
                                             8   rejection.
                                             9
                                            10                          ALLEGATIONS COMMON TO ALL COUNTS
                                            11          16.    On or about August 2, 2019 Plaintiff was riding his bicycle
                                            12   northbound on Balbo Boulevard at the intersection of Chatsworth Avenue, in the
                                            13   city of Los Angeles, County of Los Angeles, State of California.
                                            14          17.    Upon receiving the green light, Plaintiff began riding his bicycle
                                            15   within the marked cross walk. An unknown USPS employee, who at the time of
                                            16   the incident was operating a USPS vehicle, attempted to make a right-hand turn
                                            17   onto Chatsworth Avenue, striking the Plaintiff and thwarting him off his bicycle—
                                            18   causing injuries.
                                            19
                                            20                                  FIRST CAUSE OF ACTION
                                            21                                          Negligence
                                            22                       (Against All Defendants and DOES 1 through 50)
                                            23          18.    Plaintiff repeats, reiterates and incorporates each and every fact and/or
                                            24   allegation set forth in all prior paragraphs of this complaint in its entirety, as if fully
                                                 set forth herein.
            & A s s o c i a t e s, I n c.




                                            25
            L a w y e r s
Martinian




                                            26          19.    Defendants acted negligently and carelessly in operating their motor
                                            27   vehicle.
                                            28


                                                                                            –7–
                                                                                         COMPLAINT
                                                 Case 2:21-cv-06214-SK Document 1 Filed 08/02/21 Page 8 of 10 Page ID #:8




                                             1         20.    Defendants violated among other things, Vehicle Code §21950(a),
                                             2   which in pertinent part requires “the driver of a vehicle [to] yield the right-of-way
                                             3   to a pedestrian crossing the roadway within any marked crosswalk or within any
                                             4   unmarked crosswalk at an intersection.”
                                             5         21.    As a direct and proximate cause of Defendants’ negligent acts,
                                             6   Defendants’ vehicle collided with the Plaintiff and his bicycle—causing Plaintiff to
                                             7   fall off his bicycle and onto the pavement—resulting in injuries.
                                             8         22.    As a result of these injuries, Plaintiff has experienced loss of wages
                                             9   and incurred medical expenses.
                                            10
                                            11                                         PRAYER
                                            12         WHEREFORE, Plaintiff LUIS MEZA prays for judgment as follows:
                                            13      1. For general damages, including but not limited to pain, suffering, disability
                                            14         and mental and emotional distress, past, present, and future, according to
                                            15         proof at the time of trial;
                                            16      2. For special damages for medical and other associated costs, loss of earnings,
                                            17         loss of earnings potential or capacity, loss of use, property damage,
                                            18         incidental and related expenses incurred to date and to be incurred in the
                                            19         future, all according to proof at the time of trial;
                                            20      3. For prejudgment and post-judgment interest according to law and proof, to
                                            21         the extent
                                            22         authorized by law;
                                            23      4. For all costs according to proof and as allowed by law; and,
                                            24      5. For such other and further relief as the Court may deem just and proper, as
                                                       authorized by law.
            & A s s o c i a t e s, I n c.




                                            25
            L a w y e r s
Martinian




                                            26
                                            27
                                            28


                                                                                           –8–
                                                                                        COMPLAINT
                                                 Case 2:21-cv-06214-SK Document 1 Filed 08/02/21 Page 9 of 10 Page ID #:9




                                                 Dated: August 2, 2021              MARTINIAN & ASSOCIATES, INC.
                                             1
                                             2
                                                                                           ______________________________
                                             3                                      By:    Tigran Martinian
                                                                                           Tom Vertanous
                                             4
                                             5                                             Attorneys for Plaintiff

                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
            & A s s o c i a t e s, I n c.




                                            25
            L a w y e r s
Martinian




                                            26
                                            27
                                            28


                                                                                     –9–
                                                                                   COMPLAINT
                                                 Case 2:21-cv-06214-SK Document 1 Filed 08/02/21 Page 10 of 10 Page ID #:10




                                             1                            REQUEST FOR JURY TRIAL
                                             2          Plaintiff hereby demands a jury trial in this action as allowed by the State of
                                             3    California and/or the United States of America law.
                                             4
                                                  Dated: August 2, 2021                 MARTINIAN & ASSOCIATES, INC.
                                             5
                                             6
                                                                                                  _____________________________
                                             7                                          By:       Tigran Martinian
                                                                                                  Tom Vertanous
                                             8
                                             9                                                    Attorneys for Plaintiff

                                            10
                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
            & A s s o c i a t e s, I n c.




                                            25
            L a w y e r s
Martinian




                                            26
                                            27
                                            28


                                                                                         – 10 –
                                                                                       COMPLAINT
